 

Exhibit 10.5

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of January 1, 2014 by and
between Cyclacel Pharmaceuticals, Inc. (the “Company”), a Delaware corporation,
and Paul McBarron (the “Executive”).

 

WHEREAS, Company and Executive were parties to an Employment Agreement dated
January 1, 2011, which expires by its terms on January 1, 2014;

 

WHEREAS, Company desires to continue to retain the Executive’s services as its
Executive Vice President, Finance, Chief Financial Officer, Chief Operating
Officer and Secretary; and

 

WHEREAS, Company and the Executive are desirous of agreeing the terms and
conditions of the Executive’s employment with the Company as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions herein contained, the parties hereby agree as follows:

 

1.          Employment.       Company hereby employs the Executive and the
Executive accepts such employment according to the terms and conditions set
forth in this Agreement.

 

2.          Term.   Except for earlier termination as hereinafter provided for,
the term of the Executive’s employment hereunder shall be for a period
commencing on January 1, 2014 (the “Commencement Date”) and continuing through
January 1, 2017; the third anniversary of the Commencement Date. It is the
intention of the Executive and Company that Executive has no entitlement to
severance payments or any other benefits for non-renewal at the end of the
Employment Term. Notwithstanding the foregoing, the Executive’s employment by
the Company hereunder may be earlier terminated, subject to Section 9 hereof,
upon the occurrence of any one of the following events: (i) the Company’s
decision to terminate the Executive, (ii) the Executive’s decision to
voluntarily resign or retire at any time or (iii) the parties’ mutual agreement
in writing to terminate the Executive’s employment hereunder at any time. The
period of time between the Commencement Date and termination of the Executive’s
employment hereunder shall be referred to herein as the “Employment Period”.

 

3.          Position and Services.   (i)   The Executive will hold the position
of Executive Vice President, Finance, Chief Financial Officer, Chief Operating
Officer and Secretary. The Executive will report directly to the Company’s
President and Chief Executive Officer and shall have such duties,
responsibilities and authority with respect to such positions as are set forth
in the Bylaws of the Company, which duties and responsibilities shall in all
events include, but not be limited to, management responsibility for the
operations, finance and administration of the Company.

 

(ii)          The Executive will be expected to be in the full-time employment
of the Company, to devote substantially all of his business time, attention and
efforts to the performance of his duties hereunder. Notwithstanding the
foregoing, the Executive may make

 

1

 

  

and manage personal business investments of his choice and serve in any capacity
with any civic, educational or charitable organization, or any trade
association, without seeking or obtaining approval from the Board and/or the
President and Chief Executive Officer, provided such activities and service do
not materially interfere or conflict with the performance of his duties
hereunder or violate the non-competition provisions of Section 12 hereof.

 

(iii)          The Executive expressly agrees that during the Employment Period
he will not be interested, directly or indirectly, in any form, fashion or
manner, as a partner, officer, director, advisor, employee, consultant,
controlling stockholder or in any other form or capacity, in any other business
or company, except that he would not be prohibited by Section 12 hereof to serve
as (a) member of one other Board of Directors of a commercial organization, or
(b) a member of one or more Boards of Directors or Trustees of a charitable
organization, as may, upon advance notice from the Executive be approved by the
Board in its discretion after consideration of possible conflicts,
reputation(al) effects, time requirements and other interests of the Company.

 

The Executive is currently serving as a Class 3 director on the Company’s Board
for a term ending at the 2015 annual meeting. At the 2015 annual meeting of the
Company’s shareholders, the Board will use its best efforts to cause the
nomination of the Executive to serve as a Class 3 director of the Board for a
term ending at the 2018 annual meeting. The Board will use its best efforts to
cause the nomination of the Executive thereafter for reelection as a Class 3
director to the Board for successive terms, at every time at which Class 3
directors are nominated to the stockholders for election, as long as the
Executive serves as Executive Vice President, Finance, Chief Financial Officer,
Chief Operating Officer and Secretary unless the Executive declines such
nomination in writing to the Board. As with all members of the Board, the
Executive’s continuation as a director requires election as a director by the
stockholders whenever directors are to be elected by the stockholders. If the
Executive ceases to serve as Executive Vice President, Finance, Chief Financial
Officer, Chief Operating Officer and Secretary for any reason, the Executive
shall immediately resign as a director of the Board.

 

4.          Base Salary.    Company shall pay to the Executive an initial base
salary at an annual rate of £208,859, subject to applicable income and
employment tax withholdings and all other required and authorized payroll
deductions and withholdings. The Executive’s salary shall be payable at the same
time and basis as the Company pays its payroll in general. Increases in the
Executive’s annual base salary during the Employment Period may be effected from
time to time based upon the review and approval of the Compensation Committee of
the Board (the “Compensation Committee”). During the Employment Period, the
Executive’s base salary rate shall not be reduced below the initial base salary
rate provided hereunder, nor below any increased base salary rate that may be
effected as provided hereunder, except if the Board, in response to
exceptionally adverse business circumstances makes a general temporary reduction
in the compensation of the executives of the Company.

 

5.          Annual Incentive Bonus.    In addition to the Executive’s base
salary as provided above, the Executive will be eligible for an annual cash
incentive bonus for each calendar year of the Employment Period. The bonus for
which the Executive is eligible for each such year will be based on a target
percentage of the then current base salary, which target percentage

 

2

 

   

shall be at least 50%, and may be increased for above-plan performance as
established by the Compensation Committee in its discretion and upon
consultation with the Executive at the beginning of each year. The annual bonus
hereunder will be payable based upon the satisfaction of performance criteria
that will be established by the Compensation Committee in its discretion and
upon consultation with the Executive at the beginning of each year, subject to
the approval of the Board. Such performance criteria will include corporate
performance goals consistent with the Company’s business plan for the year, as
well as individual objectives for the Executive’s performance that may be
separate from, but are consistent with, the Company’s business plan. The final
determinations as to the actual corporate and individual performance against the
pre-established goals and objectives, and the amount of the bonus payout in
relationship to such performance, will be made by the Compensation Committee in
its sole discretion. To the extent the Company awards the Executive a cash
bonus, the bonus, if payable, shall be calculated and paid no later than two and
a half months following the later of the close of the calendar or Company fiscal
year to which such bonus relates.

 

6.          Executive Benefits.    The Executive shall be entitled to receive
employment benefits in accordance with the Company’s benefit policies in effect
from time to time, including, without limitation, personal pension plan,
medical, dental and life insurance, accidental death, travel accident, short and
long-term disability insurance, profit sharing, long-term incentive plans and 25
working days of paid vacation annually and 10 days of UK public holidays as laid
down from time to time by the Company.

 

7.          Expenses.  The Company shall reimburse the Executive for all
reasonable and necessary expenses incurred by him in connection with the
performance of his services for the Company upon submission of expense reports
and documentation in accordance with the Company’s policies. The Company may
request additional documentation or a further explanation to substantiate any
expense submitted for reimbursement, and retains the discretion to approve or
deny a request for reimbursement.

 

8.          Indemnification.   The Company shall indemnify the Executive in
accordance with the Company’s By-laws. The Company agrees that it will make all
commercially reasonable efforts to keep in full force and effect, for the
duration of all applicable statute of limitations periods, directors and
officers liability insurance policies on terms at least as favorable to the
Executive as those in effect on the date hereof.

 

9.          Termination.    This Agreement does not grant the Executive any
right or entitlement to be retained by the Company. In the event of termination
by the Company of the Executive’s employment under the circumstances described
below in this Section 9, the Executive shall be entitled to the severance pay
and benefits so specified.

 

(a)          Certain Definitions.   For purposes of this Section 9, the
following terms shall have the meanings given below:

 

(i)          Termination For Cause.    The employment of the Executive hereunder
shall be deemed to have been terminated “For Cause” if the Company shall have
terminated the Executive as a result of any of the following: (A) any act
committed by the Executive which shall represent a breach in any material
respect of any of the terms of this

 

3

 

 

Agreement and which breach is not cured within thirty (30) days of receipt by
the Executive of written notice from the Company of such breach; (B) improper
conduct, consisting of any willful act or omission with the intent of obtaining,
to the material detriment of the Company, any benefit to which the Executive
would not otherwise be entitled; (C) gross negligence, consisting of wanton and
reckless acts or omissions in the performance of the Executive’s duties to the
material detriment of the Company; (D) addiction to drugs or chronic alcoholism
or (E) any conviction of, or plea of nolo contendere to, a crime (other than a
traffic violation) under the laws of the United States or any political
subdivision thereof provided that the Executive receives a copy of a resolution
duly adopted by a two thirds majority affirmative vote of the membership of the
Board excluding the Executive, at a meeting of the Board called and held for
such purpose after the Executive has been given reasonable notice of such
meeting and has been given an opportunity, together with his counsel, to be
heard by the Board, finding that in the good faith opinion of the Board the
Executive was guilty of the conduct set forth and specifying the particulars
thereof in detail.

 

(ii)          Termination Without Cause.     The employment of the Executive
hereunder shall be deemed to have been terminated “Without Cause” upon (A)
termination of employment by the Company for any reason other than the reasons
specified in Section 9(a)(i) hereof as termination “For Cause”, the reasons
specified in Section 9(a)(iii) hereof as termination because of the Executive’s
Death or Disability, or termination by virtue of the expiry of the Employment
Period on 1 January 2017 or any specific extension thereof and the non-renewal
of the Executive’s employment on the same terms, or (B) termination of
employment by the Executive within thirty (30) days following a “Constructive
Termination” event. For purposes hereof, the following shall constitute
Constructive Termination events: (1) any removal of the Executive from the
position of Executive Vice President, Finance, Chief Financial Officer and Chief
Operating Officer, (2) any material reduction of the Executive’s duties,
responsibilities or authority, including any change in the Executive’s positions
as Executive Vice President, Finance, Chief Financial Officer and Chief
Operating Officer that results in such a reduction, (3) a material reduction by
the Company in the Executive’s base salary in effect on the date hereof or as
may be increased from time to time except if the Board in response to
exceptional adverse business circumstances makes a general temporary reduction
in the compensation of the executives of the Company, (4) the Company’s
requiring the Executive without the Executive’s express written consent to be
based anywhere other than within 50 miles of the Executive’s present office
location, except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s present business travel
obligations, or (5) a material breach of this Agreement by the Company.

 

The foregoing shall be treated as Constructive Termination events hereunder
following the expiration of 30 days from the date the Executive has notified
Company (within 90 days) of the occurrence of such event and the Executive’s
intention to treat such event as a constructive termination and terminate the
Executive’s employment on the basis thereof, provided that Company has not cured
the constructive termination event before the expiration of such 30-day period.
The Executive’s termination will be effective upon the expiration of the 30-day
period.

 

(iii)          Disability.    The Executive shall be treated as having suffered
a “Disability” if the Executive is prevented from performing his duties
hereunder by reason of

 



4

 





 

illness or injury for a period of either (A) six or more consecutive months from
the First Date of Disability (as defined below) or (B) eight months in the
aggregate during any 12-month period. The date as of which the Executive is
first absent from employment as a result of such illness or injury shall be
referred to herein as the “First Date of Disability”.

 

(iv)          Change in Control.   A “Change in Control” shall be deemed to have
taken place if:

 

(A)          there shall be consummated any consolidation or merger of the
Company in which Company is not the continuing or surviving corporation or
pursuant to any transaction in which shares of the Company’s capital stock are
converted into cash, securities or other property, or any sale, lease, exchange
or other transfer in one transaction or a series of transactions contemplated or
arranged by any party as a single plan of all or substantially all of the assets
of the Company, or the approval of a plan of complete liquidation or dissolution
of the Company adopted by the stockholders of the Company; or

 

(B)          any person (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall
after the date hereof become the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the voting power of all then outstanding
securities of the Company having the right under ordinary circumstances to vote
in an election of the Board (including, without limitation, any securities of
the Company that any such person has the right to acquire pursuant to any
agreement, or upon exercise of conversion rights, warrants or options, or
otherwise, shall be deemed beneficially owned by such person); or

 

(C)          individuals who at the date hereof constitute the entire Board and
any new directors whose election by the Board, or whose nomination for election
by the Company’s stockholders, shall have been approved by a vote of at least a
majority of the directors then in office who either were directors at the date
hereof or whose election or nomination for election shall have been so approved
(the “Continuing Directors”) shall cease for any reason to constitute a majority
of the members of the Board; and

 

provided further that in each of the foregoing cases, the Change of Control also
meets all of the requirements of a “change in the ownership of a corporation”
within the meaning of Treasury Regulation §1.409A-3(i)(5)(v), a “change in the
effective control of a corporation” within the meaning of Treasury Regulation
§1.409A-3(i)(5)(vi) or a “a change in the ownership of a substantial portion of
the corporation’s assets” within in the meaning of Treasury Regulation
§1.409A-3(i)(5)(vii).

 

(b)          Termination Without Cause.    In the event of termination of the
Executive’s employment hereunder by Company “Without Cause” (other than for a
Termination for a Change of Control hereinafter separately provided for) the
Executive shall be entitled to the following severance pay and benefits:

 

5

 

 

 

(i)          Severance Pay - severance payments in the form of continuation of
the Executive’s base salary as in effect immediately prior to such termination
for a period of 12 months following the effective date of such termination.

 

(ii)          Benefits Continuation - continued coverage under the Company’s
medical care and life insurance benefit plans in which the Executive is
participating at the time of termination, on the same terms as applicable to
other executive employees of the Company from time to time, over the same period
with respect to which the Executive’s base salary is continued as provided in
Section 9(b)(i) hereof; provided, however, that the Company’s obligation to
provide such coverages shall be terminated if the Executive obtains substitute
coverage from another employer of the Executive at any time during the
continuation period; the Executive shall be obligated to notify Company of any
such substitute coverage and the date of commencement thereof promptly upon
obtaining any such coverage; and

 

(iii)          Stock Options - all options to purchase shares of the Company’s
common stock held by the Executive and which are vested immediately prior to
termination of employment shall become exercisable for a period of six months
following the effective date of termination of employment.

 

(c)          Termination following Change in Control.   In the event of
termination of the Executive’s employment within six months following a Change
of Control the Executive shall be entitled to the following severance pay and
benefits:

 

(i)          Severance Pay - Severance payments in the form of continuation as
the Executive’s base salary as in effect immediately prior to such termination
for a period of twelve (12) months following the effective date of termination.

 

(ii)          Benefits Continuation - continued coverage under the company’s
medical care and life insurance benefit plans in which the Executive is
participating at the time of termination, or the same terms as applicable to
other executives of employees of the Company from time to time over the same
period with respect to which the Executive’s base salary is continued as
provided in Section 9(c)(i) hereof provided, however that the Company’s
obligation to provide such coverages shall be terminated if the Executive
attains substitute coverage from another employer at any time during the
continuation period; the Executive shall be obligated to notify Company of any
such substitute coverage and the date of commencement thereof promptly upon
attaining any such coverage.

 

(iii)          Stock Options - all options to purchase shares of the Company’s
common stock held by the Executive shall be vested and be exercisable for a
period of 18 months following the effective date of termination.

 

(iv)          280G Excise Tax - it is the intention of Executive and the Company
that no payments made or benefits provided by the Company to or for the benefit
of Executive under this Agreement or any other agreement or plan pursuant to
which Executive is entitled to receive payments or benefits shall be subject to
the excise tax imposed on the Executive by Section 4999 of the Code (the “280G
Excise Tax”), relating to golden parachute payments.

 

6

 

 

(A)          The Company agrees that in the event any payments to Executive
pursuant to this Agreement would result in a payment to Executive that would
trigger any 280G Excise Tax, if appropriate and permissible, the Company shall
first submit to its stockholders for approval the transaction that may result in
the imposition of the 280G Excise Tax upon Executive in accordance with the
regulations of the Internal Revenue Code governing shareholder approval of
transactions giving rise to 280G Excise Tax liability.

 

(B)          If the procedure set forth in Section 9(c)(iv)(A) is not available,
if any payment, award, benefit or distribution by the Company to or for the
benefit of Executive would be subject to the 280G Excise Tax or any
corresponding provisions of state or local tax laws as a result of payment to
Executive, or any interest or penalties are incurred by Executive with respect
to such 280G Excise Tax, then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes) imposed upon the Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the 280G Excise Tax imposed upon the
payments. The Company shall make any Gross-Up Payment due to the Executive no
later than the end of the tax year following the tax year in which the Executive
pays the Excise Tax to the applicable government taxing authority.

 

(d)          Termination Upon Disability or Death.   In the event of termination
of the Executive’s employment hereunder on account of the Executive’s
“Disability” or death, the Executive or the Executive’s heirs, estate or
personal representatives under law, as applicable, shall be entitled to the
following severance pay and benefits:

 

(i)          Severance Pay - severance payments in the form of continuation of
the Executive’s base salary as in effect immediately prior to such termination
for a period of 12 months following the First Date of Disability, reduced by the
amounts of any payments received from any short-term or long-term disability
plan of the Company;

 

(ii)          Benefits Continuation - the same benefits as provided in
Section 9(c)(ii) above, to be provided during the Employment Period while the
Executive is suffering from Disability and for a period of twelve (12) months
following the effective date of termination of employment by reason of
Disability; and

 

(iii)          Stock Options - all options to purchase shares of the Company’s
common stock held by the Executive which are exercisable immediately prior to
termination of employment shall remain exercisable for a period of 12 months
following the effective date of termination of employment.

 

(e)          Other Terminations.    In the event of termination of the
Executive’s employment hereunder for any reason other than those specified in
subsections (b) through (d) of this Section 9, but including termination by
virtue of the expiry of the Employment Period and non-renewal of the Executive’s
employment on the same terms, the Executive shall not be entitled to any
severance pay, benefits continuation or stock option rights contemplated by the
foregoing provisions of this Section 9, except as otherwise provided in the
applicable benefit plans of the Company that cover the Executive.

 

7

 

  

(f)          Accrued Rights.    Notwithstanding the foregoing provisions of this
Section 9, in the event of termination of the Executive’s employment hereunder
for any reason, the Executive shall be entitled to payment of any unpaid portion
of his base salary, computed on a pro-rata basis through the effective date of
termination, and payment of any accrued but unpaid rights in accordance with the
terms of any incentive bonus or employee benefit plan or program of the Company.

 

(g)          Conditions to Severance Benefits.    (i)   As conditions of the
Executive’s entitlement and continued entitlement to the severance payments and
benefits provided by this Section 9, the Executive is required to (i) honor in
accordance with their terms the provisions of Sections 10, 11 and 12 hereof and
(ii) execute and honor the terms of a waiver and release of claims against the
Company substantially in the form attached hereto as Exhibit A (as may be
modified consistent with the purposes of such waiver and release to reflect
changes in law following the date hereof) and compromise agreement in the form
attached hereto as Exhibit B (as may be modified consistent with the purposes of
such compromise agreement to reflect changes in law following the date hereof).
The parties hereto agree that the Executive is under no affirmative obligation
to seek to mitigate or offset the severance payments and benefits provided by
this Section 9.

 

(ii)          For purposes only of this Section, the Executive shall be treated
as having failed to honor the provisions of Sections 10, 11 or 12 hereof only
upon the passing of a resolution by a majority of the Board making such a
determination following notice of the alleged failure by Company to the
Executive, an opportunity for the Executive to cure the alleged failure for a
period of thirty (30) days from the date of such notice and the Executive’s
opportunity to be heard on the issue by the Board.

 

(iii)          Stock Options - Notwithstanding any other provisions of this
Agreement to the contrary, in the event that the Executive continues to serve as
a member of the Board following his termination of employment from Company, his
rights with respect to the vesting and exercisability of the options shall
continue in the same manner as other non-executive members of the Board.

 

10.          Confidentiality.    The Executive agrees that he will not at any
time during the term hereof or thereafter for any reason, in any fashion, form
or manner, either directly or indirectly, divulge, disclose or communicate to
any person, firm, corporation or other business entity, in any manner
whatsoever, any confidential information or trade secrets concerning the
business of the Company (including the business of any unit thereof), including,
without limiting the generality of the foregoing, the names of any of its
customers, the prices at which it obtains or has obtained any products or
services, the techniques, methods or systems of its operation or management, any
customer proposals or other business opportunities, any information regarding
its financial matters, or any other material information concerning the business
of the Company, its manner of operation, its plans or other material data. The
provisions of this paragraph shall not apply to (i) information disclosed in the
performance of the Executive’s duties to the Company based on his good faith
belief that such a disclosure is in the best interests of the Company; (ii)
information that is public knowledge; (iii) information disseminated by the
Company to others in the ordinary course of the Company’s business, in

 

8

 

  

order to further such business, provided the recipient of such information
agrees to be subject to a confidentiality obligation at least comparable to that
herein; (iv) information or knowledge lawfully received by the Executive from a
third party who, based upon due inquiry by the Executive, is not bound by a
confidential relationship to the Company; or (v) information disclosed under a
requirement of law or as directed by applicable legal authority having
jurisdiction over the Executive.

 

11.        Inventions.    (i)    To the extent that any of the Company’s current
or future products or services relate to, embody or incorporate concepts,
technology or products of any kind relevant to the Company or its subsidiaries
or affiliates that the Executive directly or indirectly conceived or developed
prior to the date hereof during the period of his employment by Company (“Prior
Technology”), the Executive assigns in perpetuity to Company any and all of his
rights, title and interests, if any, to utilize, without any cost to the
Company, such Prior Technology, and the Executive agrees to assist Company in
taking all action that may be reasonably required, at the Company’s expense, to
secure for the Company the benefits of the Executive’s ownership or rights, if
any, to use all such Prior Technology.

 

(ii)          The Executive is hereby retained in a capacity such that the
Executive’s responsibilities include the making of technical, managerial and
promotional contributions of value to the Company. The Executive hereby assigns
to Company all rights, title and interest in such contributions and inventions
made or conceived by the Executive alone or jointly with others which relate to
the business of the Company. This assignment shall include (a) the right to file
and prosecute patent applications on such inventions in any and all countries,
(b) the patent applications filed and patents issuing thereon, and (c) the right
to obtain copyright, trademark or trade name protection for any such work
product. The Executive shall promptly and fully disclose all such contributions
and inventions to the Company and assist the Company in obtaining and protecting
the rights therein (including patents thereon), in any and all countries;
provided, however, that said contributions and inventions will be the property
of the Company, whether or not patented or registered for copyright, trademark
or trade name protection, as the case may be. Inventions conceived by the
Executive which are not related to the business of the Company (as determined in
good faith by the Board), will remain the property of the Executive.

 

12.        Non-Competition.    (i)    the Executive agrees that he shall not
during the Employment Period and for a period of one year after the termination
or end thereof for any reason, without the approval of the Board which, after
the end of the Employment Period, shall not unreasonably be withheld or delayed,
directly or indirectly, alone or as partner, joint venturer, officer, director,
employee, consultant, agent, independent contractor or controlling stockholder
(other than as provided below) of any Company or business, engage in any
“Competitive Business” within the United States or within the United Kingdom and
which directly competes with the business of the Company and/or Cyclacel
Limited. For purposes of the foregoing, the term “Competitive Business” shall
mean any business involved in the research, development, or sale of anticancer
targeted therapeutics that are nucleoside analogues, CDK inhibitors or
Aurora/VEGFR2 inhibitors and/or medicines for the treatment of radiation
dermatitis or xerostomia or any other business in which the Company has been
engaged up to and until the relevant time (as determined by the Board of
Directors); provided that, this

 

9

 

  

provision shall in no way prevent the Executive, after the end of the Employment
Period, from being employed as a consultant.

 

(ii)          Notwithstanding the provisions of clause (i) above or any other
provision of this Agreement to the contrary, the Executive shall not be
prohibited during the period applicable under clause (i) above from acting as a
passive investor where (a) in the case of a Competitive Business being a public
corporation, the Executive owns not more than five percent (5%) of the issued
and outstanding capital stock or such higher percentage or amount as may be
approved by the Board upon notice from the Executive prior to obtaining such
interest; provided, however, that the Executive shall not be treated as having
violated the provisions of this Section 12 if in good faith he is unaware that
an entity in which he has an investment interest would be treated as a
Competitive Business and, upon becoming aware of such involvement, the Executive
makes reasonable efforts to divest himself of his interest in such business; (b)
in the case of any employer or entity other than a Competitive Business that is
engaged in, or whose affiliates are engaged in, the development or marketing of
products or technologies that are directly or indirectly competitive with any
product or technology that is developed or marketed or proposed to be developed
or marketed by Company during the Employment Period, the Executive owns not more
than five percent (5%) of the issued and outstanding capital stock; or (c)
receiving stock, options or warrants from any entity with which the Executive
can have a relationship pursuant to clause (i) above as part of the Executive’s
compensation for services rendered or to be rendered.

 

13.        Breach of Restrictive Covenants.    The parties agree that a breach
or violation of Sections 10, 11 or 12 hereof will result in immediate and
irreparable injury and harm to the innocent party, who shall have, in addition
to any and all remedies of law and other consequences under this Agreement, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of the obligations hereunder.

 

14.        Non-Disparagement.    The Executive agrees that he will not, whether
during his provision of services to the Company or thereafter, directly or
indirectly, make, cause to be made, or ratify any statement, public or private,
oral or written, to any person that disparages, either professionally or
personally, the Company or any of its affiliates, past and present, and each of
them, as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them.

 

15.        Notices.    Any notice required to be given pursuant to the
provisions of this Agreement shall be in writing and, if mailed, sent by
registered mail, postage prepaid, to the party named at the address set forth
below, or at such other address as each party may hereafter designate in writing
to the other party:

 

  Company: 200 Connell Drive #1500     Berkeley Heights, NJ 07922    
Attention:  Chairman of the Board

 

10

 

  

  Executive: c/o Cyclacel Pharmaceuticals, Inc.     200 Connell Drive #1500    
Berkeley Heights, NJ  07922

 

Any such notices shall be deemed to have been delivered when served personally
in the manner specified above.

 

16.        Dispute Resolution.   The parties shall waive trial by jury in any
dispute between them.

 

17.        Entire Agreement.    (a)    Change, Modification, Waiver.    No
change or modification of this Agreement shall be valid unless it is in writing
and signed by each of the parties hereto. No waiver of any provision of this
Agreement shall be valid unless it is in writing and signed by the party against
whom the waiver is sought to be enforced. The failure of a party to insist upon
strict performance of any provision of this Agreement in any one or more
instances shall not be construed as a waiver or relinquishment of the right to
insist upon strict compliance with such provision in the future.

 

(b)     Integration of All Agreements.    This Agreement constitutes the entire
Agreement between the parties and is intended to be an integration of all
agreements between the parties with respect to the Executive’s service with
Company. Except as provided in Section 8 hereof concerning the Indemnification
Agreement, any and all prior agreements between the Executive and the Company
with respect to the Executive’s service with the Company are hereby revoked.

 

(c)    Severability of Provisions.    If for any reason any provision of this
Agreement should be declared void or invalid, such declaration shall not affect
the validity of the rest of this Agreement, which shall remain in force as if
executed with the void or invalid provision eliminated.

 

18.        Binding Effect.    This Agreement shall be binding upon all parties
hereto and their heirs, successors and assigns. This Agreement shall be
assignable by Company to any entity acquiring all or substantially all of the
assets of the Company.

 

19.       Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, except that, and only to
the extent applicable, England law shall govern the working conditions and the
like.

 

20.       Miscellaneous.   (a)   Form.    As employed in this Agreement, the
singular form shall include, if appropriate, the plural.

 

(b)       Headings.   The headings employed in this Agreement are solely for the
convenience and reference of the parties and are not intended to be descriptive
of the entire contents of any paragraph and shall not limit or otherwise affect
any of terms, provisions, or construction thereof.

 

11

 

  

(c)       Modifications. Notwithstanding any other provision with respect to the
timing of payments under this Agreement, if, at the time of Executive’s
expiration of the Employment Period, the non-renewal of the Executive’s
employment is deemed to be dismissal or termination (within the meaning of the
UK law or any other applicable law), limited only to the extent necessary to
comply with the requirements of the UK law, any payment to which Executive may
become entitled under the UK law will be withheld, but no later than the first
(1st) business day of the 11th week following the expiration of the Employment
Period, at which time the parties to this Agreement will be negotiate in good
faith a mechanism effective under the UK law to carry out the intent and purpose
of this Agreement.

 

21.       Additional Terms of Statement of Main Terms and Conditions of
Employment.   The parties shall execute and deliver a Statement of Main Terms
and Conditions of Employment as required by UK law and conforming, to the extent
practicable, with the terms and conditions of the foregoing .

 

[signature page follows]

  

12

 

 



IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 



  Cyclacel Pharmaceuticals, Inc.:        

 



  By: /s/ Spiro Rombotis





    Name:  Spiro Rombotis



    Title:  President & CEO

 

  Paul McBarron:       /s/ Paul McBarron

 

13

 

 

Execution Copy 

 

Exhibit A

 

Waiver and Release

 

1.            Your Release of Claims. You hereby agree and acknowledge that by
signing this Agreement, and for other good and valuable consideration, you are
waiving your right to assert any and all forms of legal claims against the
Company1/ of any kind whatsoever, whether known or unknown, arising from the
beginning of time through the date you execute this Agreement (the “Execution
Date”). Except as set forth below, your waiver and release herein is intended to
bar any form of legal claim, complaint or any other form of action (jointly
referred to as “Claims”) against the Company seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages, or any other form of monetary
recovery whatsoever (including, without limitation, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages, attorneys
fees and any other costs) against the Company, for any alleged action, inaction
or circumstance existing or arising through the Execution Date.

 

Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
prior employment relationship with the Company or the termination thereof,
including, without limitation:

 

**Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act and any similar Federal and state statute.

 

**Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Execution Date)
relating to wages, hours or any other terms and conditions of employment.

 

**Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy,

 



 



1/For purposes of this Agreement, the Company includes the Company and any of
its divisions, affiliates (which means all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company),
subsidiaries and all other related entities, and its and their directors,
officers, employees, trustees, agents, successors and assigns.

  

A-1

 

  

misrepresentation, deceit, fraud or negligence.

 

**Any other Claim arising under state or federal law.

 

Notwithstanding the foregoing, nothing contained in this Release constitutes a
waiver of any Claims you may have against the Company arising from or related to
the Indemnification Agreement and By-laws provisions referenced in Section 8 of
the Employment Agreement, dated January 1, 2014, entered into between you and
the Company.

 

You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the economic benefits being provided to you under the
terms of this Agreement.

 

It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Also, because you are over the
age of 40 and consistent with the provisions of the Age Discrimination in
Employment Act (“ADEA”), which prohibits discrimination on the basis of age, the
Company is providing you with twenty-one (21) days in which to consider and
accept the terms of this Agreement by signing below and returning it to me at:
[name], [address].

 

You may rescind your assent to this Agreement if, within seven (7) days after
you sign this Agreement, you deliver by hand or send by mail (certified, return
receipt and postmarked within such 7 day period) a notice of rescission to me at
the Company. The eighth day following your signing of this Agreement is the
Effective Date.

 

Also, consistent with the provisions of Federal and state discrimination laws,
nothing in this release shall be deemed to prohibit you from challenging the
validity of this release under such discrimination laws (the “ Discrimination
Laws”) or from filing a charge or complaint of age or other employment related
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or
state equivalent, or from participating in any investigation or proceeding
conducted by the EEOC or state equivalent. Further, nothing in this release or
Agreement shall be deemed to limit the Company’s right to seek immediate
dismissal of such charge or complaint on the basis that your signing of this
Agreement constitutes a full release of any individual rights under the
Discrimination Laws, or to seek restitution to the extent permitted by law of
the economic benefits provided to you under this Agreement in the event that you
successfully challenge the validity of this release and prevail in any claim
under the Discrimination Laws.

 

  By:         Paul McBarron  

 

  Date signed:      

 

A-2

 

  

Exhibit B

 

Compromise Agreement

 



COMPROMISE AGREEMENT

 

THIS COMPROMISE AGREEMENT (the “Agreement”) is made as of [•] by and between
Cyclacel Pharmaceuticals, Inc. (the “Employer”) and Paul McBarron (the
“Executive”).

 

WHEREAS, the Employer has employed the Executive as Executive Vice President,
Finance, Chief Financial Officer, Chief Operating Officer and Secretary since
[•]; and

 

WHEREAS, the Executive may have certain claims against the Employer in respect
of the Executive’s employment during the period of the Executive’s employment
with the Employer and up to the date of signing of this Agreement by the
parties, and

 

WHEREAS, without admitting the validity of all or any of these claims, the
Employer wishes to settle with the Executive;

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:-

 

1.Claims against the Employer

 

a.The Executive asserts that the Executive may have the following particular
claims (the “Asserted Claims”), and no other claims, against the Employer, its
directors, officers or employees, or against any associated company or person,
or any affiliates of the Employer (collectively, the “Affiliates”) arising from
the Executive’s employment with the Employer or the termination thereof:

 

i.Any claim for damages for breach of contract for notice or pay in lieu of
notice;

ii.Any claim for holiday pay; or payment of an accrued untaken holiday
entitlement;

iii.Any claim for outstanding pay, overtime, expenses, ex-gratia or
discretionary payments, use of Company vehicle, Directors’ fees, bonuses or
commission and also including a claim under the Equal Pay Act 1970 or Article
119 of the Treaty of Rome (as amended by the Treaty of Amsterdam);

iv.A claim by the Executive for breach of contract by the Employer;

v.Any claim for unfair dismissal; or unfair constructive dismissal;

vi.Any claim for unlawful deduction from wages under Part II of the Employment
Rights Act 1996;

 

B-1

 

  

vii.Any claim for redundancy payment whether statutory or otherwise;

viii.Any claim for a failure to follow the statutory dispute resolution
procedures under the Employment Act 2002 and the Employment Act 2002 (Dispute
Resolution) Regulations 2004;

ix.Any claim for breach of the Working Time Regulations 1998 including
non-payment of holiday pay;

x.Any claim for failure to give a Statement of Main Terms and Conditions of
Employment or dispute resolution procedures in terms of Part I of the Employment
Rights Act 1996;

 

b.The Executive confirms that the Executive’s only claims or complaints against
the Employer or Affiliates are the Asserted Claims and that the Executive is
aware of no other claim or grounds to make a claim against the Employer or
Affiliates in relation to any other matters howsoever arising.

 

c.The Executive accepts the terms of this Agreement in full and final settlement
of the Asserted Claims and all other claims, complaints, costs, expenses or
rights of action of any kind, present, future or contingent, which the Executive
may have against the Employer or Affiliates, whether under statute, contract or
at common law or under legislation or directives of the European Union, arising
from the Executive’s employment with the Employer or the termination thereof,
including, but not limited to:

 

i.Any claim for sex discrimination or victimisation, or harassment under the Sex
Discrimination Act 1975;

ii.Any claim for race discrimination or victimisation, or harassment under the
Race Relations Act 1976;

iii.Any claim for disability discrimination or victimisation or harassment under
the Disability Discrimination Act 1995;

iv.Any claim for discrimination, victimisation or harassment under the
Employment Equality (Sexual Orientation) Regulations 2003;

v.Any claim for discrimination, victimisation or harassment under the Employment
Equality (Religion or Belief) Regulations 2003;

vi.Any claim for discrimination, victimisation or harassment under the
Employment Equality (Age) Regulations 2006;

 

B-2

 

  

vii.Any claim for less favourable treatment, detriment, unfair dismissal or
victimisation under the Part Time Workers (Prevention of Less Favourable
Treatment) Regulations 2000;

viii.Any claim for less favourable treatment, detriment, unfair dismissal or
victimisation under the Fixed Term Executives (Prevention of Less Favourable
Treatment) Regulations 2002;

ix.Any claim under the National Minimum Wage Act 1998;

x.Any claim in relation to trade union membership, unfair dismissal or detriment
on the grounds they are a trade union member under the Trade Union and Labour
Relations (Consolidation) Act 1992;

xi.Any claim for a protective award under Trade Union and Labour Relations
(Consolidation) Act 1992;

xii.Any claim for harassment under the Protection from Harassment Act 1997;

xiii.Any claim under Part VII of the Transnational Information and Consultation
of Executives Regulations 1999;

xiv.Any claim for compensation under the Data Protection Act 1998;

xv.Any claim under Part VIII of the Information and Consultation of Executives
Regulations 2004;

xvi.Any claim for a protective award under the Transfer of Undertakings
(Protection of Employment) Regulations 2006;

xvii.       Any claim for a guarantee payment in terms of Part III of the
Employment Rights Act 1996;

xviii.      Any claim by the Executive that they have suffered a detriment on
the grounds of provisions relating to:

(a)health and safety;

(b)Sunday working;

(c)the Working Time Regulations 1998;

(d)undertaking duties of an Occupational Pension Scheme Trustee;

(e)undertaking duties as an Executive representative;

(f)time off work for study or training;

(g)protected disclosures;

(h)family leave;

(i)dependant leave;

(j)flexible working;

(k)enforcing or securing the benefit of or right conferred under the Tax Credits
Act 2002.

 

B-3

 

 

all in terms of Sections 44 to 48 of the Employment Rights Act 1996;

 

xix.Any claim for compensation under Section 80H of the Employment Rights Act
1996 (flexible working), but excluding any claims in relation to accrued pension
rights or any claims for damages for personal injuries, in respect of the latter
of which the Executive warrants that the Executive is not aware of any such
claims.

 

d.The Executive warrants that, at the date of this Agreement, the Executive has
not issued any proceedings against the Employer or Affiliates, whether in an
Employment Tribunal or otherwise, and agrees to withdraw any such proceedings
instituted on their behalf.

 

e.If the waiver of the Asserted Claims or any other claims contained in this
Clause is judged to be void or unenforceable, but would be valid if any one or
more of the waivers were reduced, the waiver(s) shall be deemed to apply with
such modification(s) as may be necessary to make them valid and effective. Any
such modification of any one waiver of a claim shall not affect the validity of
any other waiver of claim contained in this contract.

 

2.Executive warranties

 

a.The Executive warrants that he is not aware of any matters relating his
employment which if disclosed to the Employer might affect the Employer’s
decision to enter into this Agreement.

 

b.The Executive warrants that the Executive has complied with all of his
obligations to the Employer and have not done or failed to do anything which
would have allowed the Employer to terminate the Executive employment with
immediate effect.

 

3.Legal Advice

 

a.The Executive warrants to the Employer that before signing this Agreement the
Executive received independent legal advice from
[                                            ] Solicitor,
[                                                      ] a qualified lawyer
(“The Advisor”), as to the terms and effects of this Agreement, and, in
particular, its effect on the Executive’s ability to pursue the Executive’s
rights before an Employment Tribunal or a Court. The Advisor has in force a
Policy of Insurance covering the risk of a claim by the Executive in respect of
any loss arising in consequence of the said legal advice.

 

B-4

 

  

b.The Executive warrants to the Employer that the Executive has provided the
Advisor with all available information which the Advisor requires or may require
to advise whether the Executive has any claims, and in particular any of the
claims listed in Clause 1 of this Agreement, against the Employer or Affiliates.

 

c.The Executive warrants to the Employer that the Advisor has advised the
Executive that on the basis of the information available to the Advisor the
Executive’s only claims or particular complaints against the Employer or
Affiliates are the Asserted Claims and that he has no other claim against the
Employer whether statutory or otherwise.

 

4.Compliance with statutory provisions

 

a.The Executive declares and acknowledges that the Executive has carefully read
and fully understands all of the provisions of this Agreement and voluntarily
agrees to and intends to be legally bound by all its terms and in particular the
Executive acknowledges that this Agreement is a Compromise Agreement within the
meaning of s.203(2)(f) of the Employment Rights Act 1996 and that by entering
into this Agreement the Executive has agreed not to institute or continue any
proceedings before an Employment Tribunal or the Courts arising out of the
termination of the Executive’s employment.

 

b.The Employer and the Executive agree and acknowledge that the conditions
regulating Compromise Agreements under Section 203(3) of the Employment Rights
Act 1996, Section 288 of the Trade Union and Labour Relations (Consolidation)
Act 1992; Section 77(4A) of the Sex Discrimination Act 1975; Section 72(4A) of
the Race Relations Act 1976; Schedule 3A of the Disability Discrimination Act
1995 and Regulation 35(3) of the Working Time Regulations 1998, Section 49 of
the National Minimum Wage Act 1998, Regulation 10 of the Fixed Term Executives
(Prevention of less favourable Treatment) Regulations 2002; Regulation 9 of the
Part Time Workers (Prevention of Less favourable Treatment) Regulations 2000,
Schedule 4 of the Employment Equality (Religion or Belief) Regulations 2003,
Schedule 4 of the Employment Equality (Sexual Orientation) Regulations 2003;
Schedule 5 of the Employment Equality (Age) Regulations 2006; Regulation 40 of
the Information and Consultation of Executives Regulations 2004; and Regulation
41 of the Transnational information and Consultation of Executives Regulations
1998 all as maybe re-enacted or amended are intended to be and have been
satisfied and that the Executive has intimated the foregoing claims.

 

B-5

 

  

IN WITNESS WHEREOF these presents consisting of this and the [        ]
preceding pages are executed as follows:

 

B-6

 

  

They are subscribed for and on behalf of the Employer at [               ]

on the                         day of [                  ] 20__ the presence of
the following witness by:-

 

      (Witness)               (Authorised Signatory)       (Full Name)          
(Address)                       (Occupation)           They are subscribed by
the Executive at [          ]     on the                day of [             ]
20__ in     the presence of the following witness:-                 (Witness)  
            [Executive’s name]       (Full Name)           (Address)            
          (Occupation)    

 

B-7

 

  

22.        Solicitor’s Certificate under Section 203 of the Employment Rights
Act 1996

 

I, [                               ] hereby certify as follows:-

 

1.I am a solicitor holding a current Practising Certificate.

 

2.I have advised [       Executive              ] of the terms and effects of
the attached Agreement and in particular its effect on the Executive’s ability
to pursue a claim to an Employment Tribunal and/or the Courts following its
signing.

 

3.I am not acting and have not acted in relation to this matter for
[              employer                        ]

 

4.There is in force a policy of insurance covering the risk of a claim by the
Executive in respect of loss arising in consequence of the advice I have given.

 

5.The conditions regulating Compromise Agreements under Section 203(3) of the
Employment Rights Act 1996, Section 288 of the Trade Union and Labour Relations
(Consolidation) Act 1992; Section 77(4A) of the Sex Discrimination Act 1975;
Section 72(4A) of the Race Relations Act 1976; Schedule 3A of the Disability
Discrimination Act 1995 and Regulation 35(3) of the Working Time Regulations
1998, Section 49 of the National Minimum Wage Act 1998, Regulation 10 of the
Fixed Term Executives (Prevention of less favourable Treatment) Regulations
2002; Regulation 9 of the Part Time Workers (prevention of Less favourable
Treatment) Regulations 2000, Schedule 4 of the Employment Equality (Religion or
Belief) Regulations 2003, Schedule 4 of the Employment Equality (Sexual
Orientation) Regulations 2003; Schedule 5 of the Employment Equality (Age)
Regulations 2006; Regulation 40 of the Information and Consultation of
Executives Regulations 2004; and Regulation 41 of the Transnational Information
and Consultation of Executives Regulations 1998 have accordingly been satisfied.

 

(Sgd.)______________________________ Date____________________________

 



B-8

